Citation Nr: 1437158	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (DDD) of the lumbar spine (L5-S1).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran had active duty service from June 2001 to August 2001 and October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lumbar spine, TBI and major depressive disorders. 

This case was remanded by the Board in December 2010.  During the pendency of the appeal, the Veteran was awarded service connection for his major depressive disorder (MDD) in a February 2012 rating decision, and then rated his PTSD and MDD concurrently as 50 percent disabling, effective November 16, 2011.  This issue is no longer on appeal.

In February 2014, the Board dismissed the issue of entitlement to service connection for TBI, upon the Veteran's request to withdraw the issue, and remanded the issue of entitlement to service connection for a lumbar spine disability.  That issue is again before the Board.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary to ensure that all proper, effective development is completed for this claim.  In its February 2014 remand, the Board noted inadequacies in a June 2012 VA examination provided to the Veteran to determine whether he has a lumbar spine disability related to active duty.  The examiner found that there was no diagnostic abnormality (normal) based, in part, on a contemporaneous Magnetic Resonating Imaging (MRI) scan revealing that there was no evidence of significant degenerative disc change, disc herniation, neural foraminal narrowing or spinal canal stenosis.  

In its remand, the Board noted that the examiner had checked a box indicating that the Veteran did in fact have a current diagnosis of his lumbar spine, and that the MRI revealed that the Veteran did not have "significant" abnormalities, leaving open the possibility of milder abnormalities.  In addition, this MRI revealed a mild disc bulge at L5-S1, with compromise of the neural foramina.  The examiner did not address these findings, or the evidence in the record which clearly reflected a diagnosis of degenerative disc disease of the spine.  Specifically, a VA examination report and x-rays in March 2007 reflected a diagnosis of degenerative disc disease of the lumbar spine, particularly at L5-S1.

The Board's remand instructions in February 2014 were for development to be completed to ensure that the record included the pertinent medical records in March 2007, and for the Veteran to be provided with another VA examination specifically to address the records reflecting the diagnosis of degenerative disc disease in March 2007.  The Veteran was provided with this examination in May 2014.  

The examiner noted that neither the X-rays nor the report from March 2007 were available for review.  The examiner opined that all adult aged patients exhibited varying degrees of lumbar degenerative disc disease or spondylosis, ranging from mild to severe.  He found no other lumbar spine condition of significance other than potential mild spondylosis, and concluded that, due to the insidious nature of onset of spondylosis, it would speculative to state with any degree of certainty when this began without serial imaging studies.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds this examination report to be inadequate, for the following reasons.  The VA examiner who provided the May 2014 examination noted that the March 2007 examination report and X-ray were not available for review.  However, the Board has located this examination report listed in VBMS under VA examination dated March 19, 2007, as part of the VA general medical examination behind the VA audio examination.  On remand, the examiner should review this examination report and the results of the March 2007 X-ray, and resolve any conflicting evidence regarding a current lumbar spine diagnosis.  In so doing, the examiner must address the results of the MRI reflecting no "significant" abnormalities, leaving open the possibility of milder abnormalities, and a mild disc bulge at L5-S1, with compromise of the neural foramina.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be provided to the VA examiner who conducted the May 2014 examination, to review the record and provide an addendum opinion as to whether the Veteran has a lumbar spine disability related to service.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  If further examination or testing is needed, this should be undertaken. 

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must first determine whether the Veteran has a current lumbar spine disability.  In so doing, the examiner must review the March 2007 VA examination and X-ray results, which are located in VBMS in a folder for a VA examination dated March 19, 2007, as part of the VA general medical examination behind the VA audio examination.  In addition, the examiner should address the results of the June 2012 MRI, reflecting no "significant" abnormalities and whether this could reflect abnormalities of a lesser extent, and a mild disc bulge at L5-S1, with compromise of the neural foramina, and whether this reflects a current disability.

The examiner should also note that the term "current disability" means any disability shown over the appeals period-in this case, since January 2007.

If a current disability is identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability was caused by or is etiologically related to any incident of active duty.

The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a lumbar spine disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


